DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims/Amendments
This office action is in response to applicant's amendment filed on 13 November 2020.
Claims 1-2, 4, and 6-20 are pending. Claims 13-20 are withdrawn. Claims 3 and 5 are cancelled. Claim 1 is amended.
Claims Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a rotating mechanism” in claim 1, “reference component” of claim 9.
For the purposes of examination, the rotation mechanism of claim 1 is considered comprising a geared stepper motor or equivalents thereof in light of paragraph [00038] lines 5-6 and Fig. 5A and 5B); “reference component” of claim 9 shall be interpreted as reference devices such as slots, tabs, keys or pins or equivalents thereof in light of paragraph [00044] lines 4-11; pins 117 Fig. 5A.
 If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
Claim(s) 1, 2, 4, 7, 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McKee et al. (US 5,906,857) in view of Ng et al. (US 3,664,295), Wang et al. (US 6,632,285 B2) and Guerin et al. (US 2007/0275164 A1). 
Regarding claim 1 McKee et al. teach the following apparatus for depositing a film on a substrate (abstract) comprising:
a plurality of vapor deposition sources (comprising of effusion cell assemblies 26, 28, 30, cylindrical metal jacket 70, cell 31, crucible 34; Fig. 1, 2, and 3) each having a non-collimated (as understood from Fig. 7-9 the flux (shown as 102, 104, 106 in Fig. 7; 108, 110, 112, Fig. 8; 114, 114, 118, 119, and 120, Fig. 9) is not focused into a column beam like a point source and is understood to emit the source material across a finite area which is the same as the instant application disclosed in paragraph [0042]) vapor flux (col 4 line 11-21) exiting an aperture (comprising collar 80 which has an opening to allow vapor from the mouth 35 of the crucible 34 to reach the substrate, Fig. 3, 7, 8; col 5 line 64-col 6 line 3) with a finite width (as can be understood from Fig. 3, 7, and 8 the sources 26 have an aperture with a finite width),
 wherein each vapor deposition source (comprising of effusion cell assemblies 26, 28, 30, cylindrical metal jacket 70, cell 31, crucible 34; Fig. 1-9) of the plurality of vapor deposition sources is associated with a mask (shutter 60 and 62, Fig 2 -6, col 6 line 42-65, col 10 line 30-41; comprising shutter 154, 156 Fig. 12-14, col 11 line 32-35) positioned between the vapor deposition source and the substrate (substrate 32, Fig. 1 and Fig. 9), 
wherein the mask (shutter 60 and 62, Fig. 2-6; col 6 line 42-65; col 10 line 30-41; shutter 154, 156, Fig. 12-14) blocks at least a portion of the vapor flux in a first position (col 6 line 42-65; col 10 line 30-41), wherein the mask is positioned to completely block one side of the vapor flux exiting the aperture (as disclosed in col 7 line 3-12 and col 7 line 45-60 with reference to the embodiment shown in Fig. 1-6 and more clearly shown 
a rotating mechanism (comprising shaft 72 and 74, motors 90 and 92; Fig. 1, 2, 3; col 5 line 44-63, col 6 line 16-27 and col 10 line 30-41) associated with the mask (shutter 60 and 62, Fig. 2-6; col 6 line 42-65; col 10 line 30-41) of each vapor deposition source (comprising of effusion cell assemblies 26, 28, 30, cylindrical metal jacket 70, cell 31, crucible 34; Fig. 1, 2, and 3; col 4 line 4-10) of the plurality of vapor deposition,
wherein the rotating mechanism (comprising shaft 72 and 74, motors 90 and 92; Fig. 1, 2, 3; col 5 line 44-63, col 6 line 16-27 and col 10 line 30-41) is adapted to rotate the mask (shutter 60 and 62, Fig. 2-6; col 6 line 42-65; col 10 line 30-41) about an axis (64, Fig. 2 and 4; col 6 line 42-65; col 10 line 30-41) to a second position (i.e. any position about an axis 64 that is not the first position by rotation of the mask/ shutter (60, 62, Fig. 2-6; 154, 156 Fig. 12-14) on the shaft (74, Fig. 7-8; 166 and 168, Fig. 12) (col 10 line 29-41; col 12 line 1-9));
wherein the axis (64) is coextensive with a line extending from the vapor deposition source (comprising of effusion cell assemblies 26, 28, 30, cylindrical metal jacket 70, cell 31, crucible 34; Fig. 1, 2, and 3; col 4 line 4-10) to the substrate (32, col 4 line 1, Fig. 1);
McKee et al. do not explicitly teach that the axis is centered over the vapor deposition source; the mask is used to create a linear gradient in the vapor flux incident on the substrate with a minimum on the side adjacent the mask, and that moving the mask to a second position would control an amplitude of the gradient flux.
However, Ng et al. teach a vapor deposition apparatus (vapor coating apparatus 107, abstract, Fig. 7 and 8, col 6 line 22) comprising a mask (comprising rotatable first pattern mask 137, Fig. 7 and 8) configured to be rotated about an axis (108, Fig. 7 and 8, col 6 line 53-61) wherein the axis is centered over the vapor deposition source (comprising metal vaporizing 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure each mask of McKee et al. to rotate about an axis which is centered over each vapor deposition source in view of teachings of Ng et al. (Fig. 7 and 8, col 6 line 28-61) as a known alternative configuration of a rotatable mask with respect to an axis and vapor deposition source suitable for modifying the vapor flux (vapor beam) of a vapor deposition apparatus (Ng et al. col 6 line 53-56).
McKee et al. in view of Ng et al. as applied above do not explicitly teach creating a linear gradient in the vapor flux incident on the substrate with a minimum on the side adjacent the mask, and that moving the mask to a second position would control an amplitude of the gradient flux.
However, Wang et al. teaches an apparatus for depositing a film on a substrate (co-deposition apparatus col 3, line 31-42; title, abstract), comprising a mask (gradient shutter 118, Fig. 7) which blocks at least a portion of the vapor flux in a first position (col 6 lines 44-59, col 11 lines 60-66, and Fig.7), (i.e. target/source material) to form a gradient (title, abstract, col 3 line 67-col 4 line 5; col 7 line 15-16; col 11 line 57-66) and provides examples of linear gradients (col 9 line 5-17).  Wang et al. further teaches that the vapor deposition sources (54, 56, Fig. 3 ; 106, 108, Fig. 7; 146, Fig. 9, col 12 line 49-59) are configured to be adjustable with regards to positioning relative to the substrate and the masks (gradient shutter 68, Fig. 3; gradient shutter 118, Fig. 7; col 12 line 64-67) , and additionally each mask is also adjustable (col 12 line 64-67), in order to independently, programmably control the gradient of each target material on the 
Additionally, Guerin et al. teaches that a mask cutting across a source flux (i.e. blocking a portion of the source/vapor flux) will give rise to linear gradients (i.e. linear gradient in the vapor flux incident on the substrate) across the entire sample/substrate (paragraph [0039]).
Additionally, McKee teaches that non-uniformity in the flux profile results in non-uniform deposition (col 8 line 29-31) and teaches a mask configuration which cuts across the vapor flux (Fig. 14).
It would be obvious to one of ordinary skill in the art before the effective filing to configure the masks and the sources to be adjustable with respect to the position of the substrate (in view of teachings of Wang et al.) to adjustably block the vapor flux to create a gradient (non-uniform flux profile) and control the vapor flux gradient of the source material incident on the substrate in view of teachings of Wang et al. in the apparatus of McKee in view of Ng et al. to enable control/optimization of the gradient of each material onto the substrate and enable the creation of combinatorial libraries (Wang et al.: col 8 line 20-40; col 11 line 34-42). Further it would be obvious that the apparatus of McKee et al. in view of Ng et al., Wang et al., and Guerin et al. would be capable of creating “a linear gradient in the vapor flux incident on the substrate with a minimum on the side adjacent the mask” (interpreted as the minimum of the vapor flux incident on the substrate corresponds to where the mask blocks the vapor flux) due to the masks and sources being adjustable/moveable with respect to the substrate and in view of teachings of Guerin et al. that blocking/cutting a vapor flux can enable creation of a linear gradient incident on the substrate (paragraph [0039]). Furthermore, the courts have ruled the following: a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114. II
With regards to limitation “control an amplitude of the gradient flux” by rotating the mask to a second position, this limitation is interpreted in light of instant application Specification paragraph [0052]-[0053] as meaning the amount of material or concentration of material deposited on the substrate is controlled by rotating the mask to a second position. Additionally, claim limitation “control an amplitude of the gradient flux” is an intended use limitation and since McKee et al. in view of Ng et al., Wang et al., and Guerin et al. teaches all of the structural limitations including a rotating mask (see teachings of McKee) and since McKee et al. teaches that rotation of the mask (comprising shutters 60 and 62, Fig. 2-9) controls the amount of material that can reach the substrate by either blocking the vapor or allowing the vapor through to the substrate (col 6 line 56-65) and further teaches various parameter such as rotation velocity/speed and pulse period to control the deposition process(col 13 line 30-37, col 7 line 50-60), the apparatus of the same is considered capable of meeting the intended use limitations. See relevant case law cited above.
Regarding claim 2, McKee et al. in view of Ng et al. , Wang et al., and Guerin et al. teach all of the limitations of claim 1 and McKee et al. further teach the following:
wherein the mask (shutter 60 and 62, Fig. 2-6; col 6 line 42-65; col 10 line 30-41) blocks at least a portion of the vapor flux at all positions as the mask rotates through a full revolution about the axis (col 6 line 42-col 7 line 13; col 10 line 30-41).
Further, since McKee et al. in view of Ng et al. teach all of the structural limitations of claims 1 and 2 and since McKee et al. further teach the controlling the configuration/position of masks (60 and 62) to be out of phase or in phase to block vapors through a revolution (col 6 line 42-col 7 line 13; col 10 line 30-41), the apparatus of the same is considered capable of blocking at least a portion of the vapor flux at all positions through a full revolution about the axis.
Regarding claim 4, McKee et al. in view of Ng et al., Wang et al. and Guerin et al. teach all of the limitations of claim 1 including a rotating mechanism (McKee: comprising shaft 72 and 74, motors 90 and 92; Fig. 1, 2, 3; col 5 line 44-63, col 6 line 16-27, and col 10 line 30-41).
McKee et al. further teach that the rotating mechanism comprises the following:
a cylinder (shaft 72 and 74, Fig. 2 and 3) having a first end (i.e. upper end) and a second end (i.e. lower end), wherein the mask (60 and 62, Fig. 2 and 3) is mounted to the first end, wherein the second end is positioned towards the source (comprising of effusion cell assemblies 26, 28, 30, cylindrical metal jacket 70, cell 31, crucible 34; Fig. 1, 2, and 3; col 4 line 4-10) (The second end of shafts 72 and 74 are positioned toward and through the cylindrical metal jacket 70 comprising the source);
wherein the cylinder (shaft 72 and 74, Fig. 2 and 3) is adapted to rotate around the axis (64) (col 6 line 28-32); and
a motor (servomotors 90 and 92, Fig. 3, col 5 line 44-63) in rotational engagement with the cylinder (shafts 72 and 74, Fig. 3, col 6 line 16-27,col 10 line 30-41).
McKee et al. in view of Ng et al., Wang et al., and Guerin et al. as applied above do not explicitly teach that the cylinder is adapted to rotate around the axis (as explained in claim 1) as being centered over the vapor deposition source and coextensive with a line extending from the vapor deposition source to the substrate.
However, Ng et al. teach a rotating mechanism comprising the following:
A cylinder (comprising  rotatable supporting rim 143 which is considered a very short cylinder, Fig. 7 and 8, col 6 line 59) having a first end (i.e. upper end) and a second end (i.e. lower end), wherein the mask (comprising metal plate 141, Fig. 7 and 9, col 6 line 55-58) is mounted to the first end (i.e. upper end), wherein the second end (i.e. lower end) is positioned toward the source (comprising 117, Fig. 7 and 8),
Wherein the cylinder is adapted to rotate about the axis which is centered over the vapor deposition source and coextensive with a line extending from the vapor deposition source to the substrate col 6 line 59-61, Fig. 7 and 8)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cylinder adapted to rotate about the axis which is centered over the vapor deposition source and coextensive with a line extending from the vapor deposition source to the substrate in view of teachings of Ng et al. in the apparatus of McKee et al. in view of Ng et al., Wang et al., and Guerin et al. as a known alternative configuration of a rotating mechanism suitable for rotating a mask in a vapor deposition apparatus.
Regarding claim 7, McKee et al. in view of Ng et al., Wang et al., and Guerin et al. teach all of the limitations of claim 1 including a mask (McKee et al.: shutter 60 and 62, Fig. 2-6; col 6 line 42-65; col 10 line 30-41) and a rotation mechanism (McKee et al.: comprising shafts 72 and 74, motors 90 and 92; Fig. 3).
McKee et al. in view of Ng et al. and Wang et al. as applied above do not explicitly teach that 
The masks bisects the vapor flux (i.e. separates into two portions, specifically, a portion that reaches the substrate and a portion that is blocked) in all positions as the mask rotates through a full revolution about the axis.
However, McKee et al. further teach the following:
The masks (shutters 60 and 62, Fig. 2-6; shutters 66 and 68 and Fig. 14) revolve about an axis (col 13 line 30-37).
The phase relationship of the shutters can be controllably adjusted (i.e. how much vapor flux is blocked in each position can be controlled) (col 13 line 30-37).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide masks capable of bisecting the vapor flux in all positions as the mask rotates through a full revolution about the axis in view of teachings of McKee et al. in the 
Regarding claim 8,  McKee et al. in view of Ng et al., Wang et al., and Guerin et al. teach all of the limitations of claim 1 and McKee et al. further teach the following:
Wherein each vapor deposition source of the plurality of vapor deposition source is a Knudsen source (i.e. an evaporation crucible (34, Fig. 2, col 5 line 64-66) with a small exit orifice (comprising of mouth 35 and collar 80; Fig. 2; col 5 line 64-66). See definition of Knudsen cell source from McGuire, G.E.. (1988). Semiconductor Materials and Process Technology Handbook - 6.3.3.5 Knudsen Cell Sources. (pp. 343-344). William Andrew Publishing/Noyes)
Regarding claim 11 McKee et al. in view of Ng et al., Wang et al., and Guerin et al. teach all of the limitations of claim 1 as applied above and McKee et al. further teaches a first vapor deposition source (comprising  cell assembly 26, Fig. 1 and 10) associated with a first mask (comprising shutters 60 and 62 positioned closest to 26, Fig. 10); a second vapor deposition source (comprising cell assembly 26, Fig. 10) associated with a second mask (comprising shutters 60 and 62 positioned closest to 28, Fig. 10); and a third vapor deposition source (comprising cell assembly 30, Fig. 10) associated with third mask (comprising shutters 60 and 62 positioned closest to 30, Fig. 10) (col 10 line 13-35).
McKee et al. in view of Ng et al., Wang et al., and Guerin et al. as applied above do not explicitly teach wherein the first mask is oriented 120 degrees from the second mask and 120 degrees from the third mask.
However, Wang et al. further teaches that the sources (target source material 104, 106, 108), which are each associated with their own masks, may be positioned around a circle at 120 degree intervals to enable the synthesis of a phase-diagram-like library (Fig.7, col 11 lines 41-45).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a first mask oriented 120 degrees from a second mask and 120 
Regarding claim 12 of McKee et al. in view of Ng et al., Wang et al., and Guerin et al.  teach all of the limitations of claim 1 as applied above but do not explicitly teach a center plate having a circular shape, wherein the plurality of vapor deposition sources are positioned at an equal distance from a center of the center plate and around the circumference of the center plate.
However, Wang et al. further teach a center plate having a circular shape (rails 110; Fig. 7 col 11 lines 37-45)(Rails 110 is depicted as having a circular shape in Fig. 7); wherein the plurality of vapor deposition sources (104, 106, 108; Fig. 7) are positioned at an equal distance from the center of the center plate and around the circumference of the center plate (Fig. 7, col 11 lines 37-45). Wang et al. further teaches that such a configuration would also enable adjustably positioning the vapor sources in a circle and enable creation of a phase diagram like library (col 11 line 40-45).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a center plate having a circular shape, wherein the plurality of vapor deposition sources are positioned at an equal distance from a center of the center plate and around the circumference of the center plate in view of teachings of Wang et al. in the apparatus of McKee et al. in view of Ng et al., Wang et al., and Guerin et al. as a known alternative mounting configuration of a plurality of vapor deposition sources which would enable adjustable positioning a plurality of vapor sources in circle and enable the creation of a phase diagram like library (Wang et al. : col 11 line 40-45).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McKee et al. (US 5,906,857) in view of Ng et al. (US 3,664,295) and Wang et al. (US 6,632,285 B2) and Guerin et al. (US 2007/0275164 A1) as applied above in claims 1, 2, 4, 7, 8, 11 and 12 and further in view of Crowley (US 5, 413,688 A).
McKee et al. in view of Ng et al., Wang et al., and Guerin et al. teach all of the limitations of claim 1 as applied above including a mask (McKee et al.: shutter 60 and 62, Fig. 2-6; col 6 line 42-65; col 10 line 30-41).
McKee et al. in view of Ng et al., Wang et al., and Guerin et al.  as applied above do not explicitly teach that the mask is a semicircle.
However, McKee et al. teach the mask (shutter 60 and 62, Fig. 2-6) is circular in form (col 5 line 32) and that alternative configurations of through-openings and edges (i.e. alternative shapes) can be had (col 5 line 41-42).
Further, Crowley teaches an apparatus for depositing a film on a substrate (coating chamber, abstract) comprising a semicircular mask (shutter 66, Fig. 3A, 3B, 4; col 4 line 33-34; abstract) to block deposition materials from depositing on a substantially circular object (i.e. view port, claim 5, abstract).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a semicircle shaped mask in view of teachings of McKee et al. and Crowley in the apparatus of McKee et al. in view of Ng et al., Wang et al., and Guerin et al. to enable blocking the vapor flux in a semicircular region of a circular substrate. 
Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McKee et al. (US 5,906,857) in view of Ng et al. (US 3,664,295) and Wang et al. (US 6,632,285 B2) and Guerin et al. (US 2007/0275164 A1) as applied to claims 1, 2, 4, 7, 8, 11 and 12 above and further in view of Xiang et al. (US 2006/0249372 A1) and Shufflebotham et al. (US 5, 669, 977).
Regarding claim 9, McKee et al. in view of Ng et al., Wang et al. and Guerin et al. teach all of the limitations of claim 1 as applied above but do not explicitly teach a stage disposed in a fixed position relative to the plurality of vapor deposition sources; at least one reference 
However, McKee et al. teach that the substrate (32) is positioned relative to the sources (26, 28, 30, Fig. 1) in a fixed location on a block shape as seen in Fig. 1.
Further, Xiang et al. teach an apparatus for depositing a film on a substrate (system 200, paragraph [0089] lines 4-10, Fig. 2) including a stage (common rotation assembly 402) disposed in a fixed position relative to the source (source 201) (Fig. 4B and Fig. 2).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a stage disposed in a fixed position relative to the plurality of vapor deposition sources in view of teachings of Xiang et al. in the apparatus of McKee et al. in view of Ng et al. and Wang et al. to fix a substrate in a known position in the apparatus.
McKee et al. in view of Ng et al., Wang et al., Guerin et al., and Xiang et al. do not explicitly teach at least one reference component associated with the stage; a manipulator for positioning the substrate, wherein the manipulator is adapted to engage the at least one reference component to position the substrate in a known position relative to the plurality of vapor deposition sources.
However, Shufflebotham et al. teach a substrate processing apparatus (abstract) comprising a manipulator (robotic arm 4) that engages or interacts with the at least one reference component (lift pins 6) to position or transfer the substrate (wafer 2) in a known position in the apparatus (Fig. 1 and 2, col 1 lines 37-51).
It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the reference component (lift pins 6) associated with the stage and manipulator (robotic arm 4) taught by Shufflebotham et al. in the apparatus of McKee et al. in view of Ng et al. , Wang et al., and  Xiang et al. in order to enable transferring or positioning a 
Regarding claim 10, McKee et al. in view of Ng et al.,  Wang et al., Guerin et al., Xiang et al. and Shufflebotham et al. teach all of the limitations of claim 1 and 9 and further teach wherein the at least one reference component is a plurality of pins (lift pins 6, Fig. 1 and 2, Shufflebotham et al.) and wherein the manipulator (robotic arm 4, Fig. 1 and 2, Shufflebotham et al.) has a plurality of corresponding recesses adapted to engage the plurality of pins (lift pins 6, Fig. 1 and 2, Shufflebotham et al.).
Claim 1, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 6632285 B2) in view of McKee et al. (US 5,906,857) and Ng et al. (US 3,664,295) and further substantiated by Guerin et al. (US 2007/0275164 A1).
Regarding claim 1, Wang et al. teach the following:
an apparatus for depositing a film on a substrate (co-deposition apparatus col 3, line 35), comprising:
a plurality of vapor deposition sources each having a non-collimated vapor flux (target material source 104, 106, 108 ; col 3 line 59-61, col 5 lines 55-67, and Fig. 7)(as understood from Fig. 7 flux 120 from each of the target material sources 104, 106, 108 are not focused into a column beam like a point source and is understood to emit the source material across a finite area which is the same as the instant application disclosed in paragraph [0042]),
wherein each vapor deposition source (target material source 104, 106, 108, Fig. 7) of the plurality of vapor deposition sources is associated with a mask (gradient shutter 118, Fig. 7) positioned between the vapor deposition source (target material source 104, 106, 108, Fig. 7) and the substrate (102, Fig. 7),
wherein the mask blocks (gradient shutter 118, Fig. 7) at least a portion of the vapor flux in a first position (col 6 lines 44-59, col 11 lines 60-66, and Fig.7), (i.e. target/source material) to form a gradient (title, abstract, col 3 line 67-col 4 line 5; col 7 line 15-16; col 11 line 57-66).
Wang et al. do not explicitly teach the following:
Wherein the mask is positioned to completely block one side of the vapor flux exiting the aperture, creating a linear gradient in the vapor flux incident on the substrate with a minimum on the side adjacent the mask,
Control an amplitude of the gradient flux,
A rotating mechanism associated with the mask of each vapor deposition source of the plurality of vapor deposition sources,
Wherein the rotating mechanism is adapted to rotate the mask about an axis to a second position,
Wherein the axis is centered over the vapor deposition source and coextensive with a line extending from the vapor deposition source to the substrate
However, McKee et al. teach the following apparatus for depositing a film on a substrate (abstract) comprising:
 a rotating mechanism (comprising shaft 72 and 74, motors 90 and 92; Fig. 1, 2, 3; col 5 line 44-63 and col 10 line 30-41) associated with the mask (shutter 60 and 62, Fig 2 and 3; col 6 line 42-65; col 10 line 30-41) of each vapor deposition source (comprising of effusion cell assemblies 26, 28, 30, cylindrical metal jacket 70, cell 31, crucible 34; Fig. 1, 2, and 3; col 4 line 4-10) of the plurality of vapor deposition sources, 
wherein the rotating mechanism (comprising shaft 72 and 74, motors 90 and 92; Fig. 1, 2, 3; col 5 line 44-63 and col 10 line 30-41) is adapted to rotate the mask (shutter 60 and 62, Fig 2 and 3; col 6 line 42-65; col 10 line 30-41) about an axis (64, Fig. 2 and 4; col 6 line 42-65; col 10 line 30-41) to a second position (i.e. any position about an axis 64 
wherein the axis (64) is coextensive with a line extending from the vapor deposition source (comprising of effusion cell assemblies 26, 28, 30, cylindrical metal jacket 70, cell 31, crucible 34; Fig. 1, 2, and 3; col 4 line 4-10)) to the substrate (32, col 4 line 1, Fig. 1) to enable accurate control of emission parameters such as flux (abstract, col 2 line 4-33, col 13 line 23-42) and to enable faster growth rate compared to a conventional pivoting shutter (col 10 line 6-11).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a rotating mechanism associated with the mask of each vapor deposition source of the plurality of vapor deposition sources, wherein the rotating mechanism is adapted to rotate the mask about an axis to a second position, wherein the axis is coextensive with a line extending from the vapor deposition source to the substrate as taught by McKee et al. in the apparatus of Wang et al. as an alternative configuration of a mask moving system which would enable accurate and precise control of emission parameters such as flux and faster growth rate (McKee et al.; abstract, col 2 line 4-33, col 13 line 23-42, col 10 line 6-11).
Wang et al. in view of McKee et al. as applied above do not explicitly teach that the axis is centered over the vapor deposition source.
However, Ng et al. teach a vapor deposition apparatus (vapor coating apparatus 107, abstract, Fig. 7 and 8, col 6 line 22) comprising a mask (comprising rotatable first pattern mask 137, Fig. 7 and 8) configured to be rotated about an axis (108, Fig. 7 and 8, col 6 line 53-61) wherein the axis is centered over the vapor deposition source (comprising metal vaporizing source or crucible 117, Fig. 7 and 8, col 6 line 28-30) and coextensive with a line extending from the vapor deposition source (117, Fig. 7 and 8) to the substrate (comprising medium 167, Fig. 7 and 8, col 7 line 54-57)(Fig. 7 and 8; col 6 line 28-61; col 7 line 54-57) wherein the rotatable 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure each mask of the apparatus of Wang et al. in view of McKee et al. to rotate about an axis which is centered over each vapor deposition source in view of teachings of Ng et al. (Fig. 7 and 8, col 6 line 28-61) as a known alternative configuration of a rotatable mask with respect to an axis and vapor deposition source suitable for modifying the vapor flux (vapor beam) of a vapor deposition apparatus (Ng et al. col 6 line 53-56).
Wang et al. in view of McKee et al. as applied above do not explicitly teach wherein the mask is positioned to completely block one side of the vapor flux exiting the aperture, creating a linear gradient in the vapor flux incident on the substrate with a minimum on the side adjacent the mask, control an amplitude of the gradient flux.
However, McKee further teaches wherein the mask is positioned to completely block one side of the vapor flux exiting the aperture (as disclosed in col 7 line 3-12 and col 7 line 45-60 with reference to the embodiment shown in Fig. 1-6 and more clearly shown in the embodiment of Fig. 12-14 with corresponding disclosure in col 12 line 21-54).
Further, Wang et al. teaches that the vapor deposition sources (54, 56, Fig. 3 ; 106, 108, Fig. 7; 146, Fig. 9, col 12 line 49-59) are configured to be adjustable with regards to positioning relative to the substrate and the masks (gradient shutter 68, Fig. 3; gradient shutter 118, Fig. 7; col 12 line 64-67) , and additionally each mask is also adjustable (col 12 line 64-67), in order to independently, programmably control the gradient of each target material on the substrate and enable the creation of a combinatorial library (col 4 line 66-col 5 line 3, col 8 line 20-40; col 11 line 34-42; col 12 line 49-54).
Additionally, Guerin et al. teaches/substantiates that a mask cutting across a source flux (i.e. blocking a portion of the source/vapor flux) will give rise to linear gradients (i.e. linear 
It would be obvious to one of ordinary skill in the art before the effective filing to configure the masks and the sources to be adjustable with respect to the position of the substrate (in view of teachings of Wang et al.) to adjustably block the vapor flux (i.e. capable of positioning the mask to completely block one side of the vapor flux exiting the aperture per teachings of McKee) to create a gradient (non-uniform flux profile) and control the vapor flux gradient of the source material incident on the substrate in view of teachings of McKee, Wang et al., and Guerin et al. in the apparatus of Wang et al. in view of McKee and Ng et al. as a known suitable alternative configuration/positioning of a mask with respect to a source and a substrate to enable control/optimization of the gradient of each material onto the substrate and enable the creation of combinatorial libraries (Wang et al.: col 8 line 20-40; col 11 line 34-42). Further it would be obvious that the apparatus of Wang et al., McKee et al. in view of Ng et al., and Guerin et al. would be capable of creating “a linear gradient in the vapor flux incident on the substrate with a minimum on the side adjacent the mask” (interpreted as the minimum of the vapor flux incident on the substrate corresponds to where the mask blocks the vapor flux) due to the masks and sources being adjustable/moveable with respect to the substrate and in view of teachings of Guerin et al. that blocking/cutting a vapor flux can enable creation of a linear gradient incident on the substrate (paragraph [0039]). Furthermore, the courts have ruled the following: a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114. II
With regards to limitation “control an amplitude of the gradient flux” by rotating the mask to a second position, this limitation is interpreted in light of instant application Specification paragraph [0052]-[0053] as meaning the amount of material or concentration of 
Regarding claim 8, Wang et al. further teach that the vapor sources are evaporators (col 11 line 45-46).
Regarding claim 11, Wang et al. in view of McKee et al. and Ng et al. further teach the following:
A first vapor deposition source associated with a first mask (target material source A/104; Fig. 7; col 11 lines 60-64; Wang et al.);
a second vapor deposition source associated with a second mask (target material source B/106, gradient shutter 118; Fig. 7,  col 11 lines 60-64; Wang et al.);
a third vapor deposition source associated with a third mask (target material source C/108, gradient shutter 118; Fig. 7,  col 11 lines 60-64; Wang et al.).
Wang et al. in view of McKee et al. and Ng et al. do not explicitly teach “and wherein the first mask is oriented 120 degrees from the second mask and 120 degrees from the third mask." 
However, Wang et al. further teaches that the sources (target source material 104, 106, 108), which are each associated with their own masks, may be positioned around a circle at 120 degree intervals to enable the synthesis of a phase-diagram-like library (Fig.7, col 11 lines 41-45).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a first mask oriented 120 degrees from a second mask and 120 degrees from a third mask in view of teachings of Wang et al. in the apparatus of Wang et al. in view of McKee et al. to enable the synthesis of a phase-diagram-like library.
Regarding claim 12, Wang et al. in view of McKee et al. and Ng et al. further teach:
a center plate having a circular shape (rails 110; Fig. 7 col 11 lines 37-45; Wang et al.)(Rails 110 is depicted as having a circular shape in Fig. 7).
wherein the plurality of vapor deposition sources (104, 106, 108; Fig. 7; Wang et al.) are positioned at an equal distance from the center of the center plate and around the circumference of the center plate (Fig. 7, col 11 lines 37-45; Wang et al.).
Response to Arguments
Applicant's arguments filed 13 November 2020 have been fully considered but they are not persuasive, due to new grounds of rejection necessitated by Applicant's amendments as further discussed below. 
Applicant argues (remarks page 6-7) regarding independent claim 1 that the Examiner cites references (i.e. McKee and Wang) that rely upon movement of the masks to create the gradient while claim 1 has been amended to clarify that the present invention creates a linear gradient with the masks in a fixed position, where the rotating mechanism is used to align the orientation of the gradient or to control an amplitude of the gradient.
Examiner responds regarding claim 1, that the claim has been modified to clarify the teachings of the prior art of record. Examiner notes that “linear gradient with masks in a fixed position” is not commensurate with the claims. Specifically, amended claim 1 requires “wherein the mask is positioned to completely block one side of the vapor flux exiting the aperture, creating a linear gradient in the vapor flux incident on the substrate with a minimum on the side adjacent the mask” and “control an amplitude of the gradient flux.” In the instant rejection, McKee teaches wherein the mask is positioned to completely block one side of the vapor flux 
Applicant argues (remarks page 8) regarding independent claim 1 
Examiner responds that claim 1 rejection has been modified as necessitated by Applicant’s amendments. Additionally, “a linear gradient with the mask in a static position” is not commensurate to the claims. The claims require “wherein the mask is positioned to completely block one side of the vapor flux exiting the aperture, creating a linear gradient in the vapor flux incident on the substrate with a minimum on the side adjacent the mask.” The masks is only required to be “positioned” but not necessarily “static.” In the current rejections, claim 1 rejection with Wang et al. as base reference has been modified with teachings of Guerin et al. as discussed in detail in claims rejections above. Further, in response to applicant's arguments against the references (Wang) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, McKee teaches wherein the mask is positioned to completely block one side of the vapor flux exiting the aperture (as disclosed in col 7 line 3-12 and col 7 line 45-60 with reference to the embodiment shown in Fig. 1-6 and more clearly shown in the embodiment of Fig. 12-14 with corresponding disclosure in col 12 line 21-54). Additionally, Wang et al. teaches that the vapor deposition sources (54, 56, Fig. 3 ; 106, 108, Fig. 7; 146, Fig. 9, col 12 line 49-59) are configured to be adjustable with regards to positioning relative to the substrate and the masks (gradient shutter 68, Fig. 3; gradient shutter 118, Fig. 7; col 12 line 64-67) , and additionally each mask is also adjustable (col 12 line 64-67), in order to independently, programmably control the gradient of each target material on the substrate and enable the creation of a combinatorial library (col 4 line 66-col 5 line 3, col 8 line 20-40; col 11 line 34-42; col 12 line 49-54). Further, Guerin et al. teaches/substantiates that a mask cutting across a source flux (i.e. blocking a portion of the source/vapor flux) will give rise to linear gradients (i.e. linear gradient in the vapor flux incident on the substrate) across the entire sample/substrate (paragraph [0039]). It would be obvious to configure the masks and the sources to be adjustable with respect to the position of the substrate (in view of teachings of 
Examiner notes that creating a linear gradient with the masks in a fixed or static position is not explicitly recited in the claims.  The claims need to further differentiate the instant invention from the prior art of record (i.e. McKee) by more specifically claiming the structural differences (i.e. the position of the mask) between how the gradient is created in the instant application as compared to that of the prior art. 
Accordingly claim 1 is rejected as detailed above.
Balance claims 2, 4, 6-12 are also rejected as detailed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/LAUREEN CHAN/
 Examiner, Art Unit 1716                                                                                                                                                                                          
/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716